Yu, J.
¶34 (dissenting) — I agree with the majority that a rent cap provision is not prohibited by the Manufactured/ Mobile Home Landlord-Tenant Act (MHLTA), chapter 59.20 RCW. I also agree that the MHLTA allows a landlord to increase rent with proper notice and procedures. However, I depart from the majority in its disregard of the statute of frauds for the purpose of reaching a particular result in this case. Nothing in the MHLTA creates or implies an exemption from the statute of frauds, which applies to leases of real property. Because Norma Tison’s lease does not comply with the statute of frauds, its specific provisions are subject to modification upon the lease’s annual renewal and the rent cap in this case was not an enforceable provision that carried forward in perpetuity. I respectfully dissent.
ANALYSIS
¶35 Under RCW 59.04.010, leases “shall be legal and valid for any term or period not exceeding one year, without acknowledgment, witnesses or seals.” Conversely, to be enforceable for a period greater than one year, a lease must be acknowledged.12 Labor Hall Ass’n v. Danielsen, 24 Wn.2d 75, 88-89, 163 P.2d 167 (1945); Stevenson v. Parker, 25 Wn. App. 639, 642, 608 P.2d 1263 (1980); William B. Stoebuck, The Law Between Landlord and Tenant in Washington: Part I, 49 Wash. L. Rev. 291, 316-17 (1974). Nothing *720in the statutory language, legislative history, or underlying purposes compels a different result in the MHLTA context.
A. MHLTA leases are not exempt from the statute of frauds, and there is no irreconcilable conflict between them
¶36 We have the duty to harmonize statutes that relate to the same subject wherever possible. Beach v. Bd. of Adjustment of Snohomish County, 73 Wn.2d 343, 346, 438 P.2d 617 (1968). The MHLTA and the statute of frauds plainly apply to the same subject—leasehold encumbrances on real property. There is no provision in the MHLTA that explicitly replaces or preempts the general tenancy statute of frauds. The statute of frauds therefore applies unless it irreconcilably conflicts with the specific provisions of the MHLTA. See Ass’n of Wash. Spirits & Wine Distribs. v. Wash. State Liquor Control Bd., 182 Wn.2d 342, 356, 340 P.3d 849 (2015); Hallauer v. Spectrum Props., Inc., 143 Wn.2d 126, 147, 18 P.3d 540 (2001) (where two statutes address related subjects, the more specific statute prevails only “insofar as the statutes conflict”)- It does not. While the MHLTA certainly has provisions modifying some rules applicable to leases generally, these provisions are perfectly consistent with RCW 59.04.010.
¶37 First, while RCW 59.20.040 provides that certain statutes do or do not apply in determining “legal rights, remedies, and obligations arising from any rental agreement between a landlord and a tenant regarding a mobile home lot,” all the specific statutes referenced relate to forcible entry and unlawful detainer actions. None relate to the formation of leases. This makes perfect sense because the rights, remedies, and obligations arising from a contract are not the same as requirements for entering into a contract. The MHLTA also recognizes that both landlords and tenants must comply with “other applicable statute [s], regulation [s], or ordinance [s] of the state, county, or municipality” that are not found in the MHLTA. RCW 59.20-.070(5)(b); see also RCW 59.20.080(l)(i).
*721¶38 Second, while oral leases may be enforceable from month to month, Labor Hall, 24 Wn.2d at 87-88, under the MHLTA the tenant is entitled to “a written rental agreement, signed by the parties,” for a lease of any duration, RCW 59.20.060(1). The plain language of this provision ensures a minimum of formality for all MHLTA leases, even if the tenant chooses to enter a month-to-month lease. See RCW 59.20.050(1). But the fact that RCW 59.20.060(1) creates a minimum of formality for even the shortest MHLTA leases does not establish an irreconcilable conflict with RCW 59.04.010⅛ one-year limit on enforcing the provisions of written, unacknowledged leases.
¶39 Third, the duration of a lease subject to the MHLTA is presumptively one year. RCW 59.20.090(1). This provision does irreconcilably conflict with the general rule that where rent is paid on a monthly basis, a lease of indefinite duration is presumed to be month to month. RCW 59.04-.020. But that rule is a presumption used when interpreting leases that do not comply with the statute of frauds. Labor Hall, 24 Wn.2d at 94. The fact that MHLTA leases are subject to a different interpretative presumption has no bearing on whether they are subject to the statute of frauds in the first place. This does not mean that every MHLTA lease must comply with the statute of frauds—it means that a MHLTA lease that does not comply with the statute of frauds is presumptively a one-year lease.
¶40 Finally, the MHLTA also provides that landlords must renew leases upon their annual expiration unless one of the statutorily enumerated caúses for termination or nonrenewal is met. RCW 59.20.070(5), .080(1), .090(1). The MHLTA thus contemplates a presumptive lease term of one year (which is clearly enforceable under RCW 59.04.010) and adds a qualified statutory (not absolute contractual) right to renewal. It does not transform every MHLTA lease into a year-to-year agreement whose specific provisions must be renewed in perpetuity. In fact, a landlord acting in good faith has the right to modify the provisions of a lease *722upon renewal so long as the modifications are not retaliatory and otherwise comply with the MHLTA’s content and notice provisions. See RCW 59.20.020, .060, .070(5), .090(2); Seashore Villa Ass’n v. Hagglund Family Ltd. P’ship, 163 Wn. App. 531, 540-42, 260 P.3d 906 (2011); McGahuey v. Hwang, 104 Wn. App. 176, 182-83, 15 P.3d 672 (2001). There is nothing inconsistent about requiring a higher level of formality where a contract purports to abrogate this right.
¶41 There is no irreconcilable conflict between the MHLTA and the general tenancy statute of frauds, and nowhere does the MHLTA contain an explicit or implicit exemption. Under accepted principles of statutory interpretation, the statute of frauds applies to MHLTA leases and the analysis should end. In the interest of comprehensiveness, however, I note that the result compelled by the plain language is also supported by other sources of legislative intent.
B. The legislature rejected an exemption from the statute of frauds
¶42 The legislative history unquestionably supports a holding that MHLTA leases are not exempt from the general tenancy statute of frauds. When we interpret statutes, “the legislature is presumed to be aware of its past legislation and judicial interpretations thereof.” In re Marriage of Little, 96 Wn.2d 183, 189-90, 634 P.2d 498 (1981). But in this case, we need not merely presume that the legislature was aware of the existing statute of frauds when it drafted the MHLTA—the relevant legislative history proves it was.
¶43 An early version of the MHLTA proposed by the House of Representatives would have added a section tó chapter 59.04 RCW, making it inapplicable to MHLTA leases. 1 House Journal, 45th Leg., 1st Ex. Sess., at 1126, 1131 (Wash. 1977); 1 Senate Journal, 45th Leg., 1st Ex. Sess., at 1637, 1645 (Wash. 1977); see also RCW 59.04.900 (“This chapter does not apply to any rental agreement in-*723eluded under the provisions of chapter 59.18 RCW.”). That section did not become part of the MHLTA as ultimately enacted. We must recognize that the legislature was aware of the statute of frauds, considered its application, and chose not to exempt MHLTA leases.
C. Applying the statute of frauds does not undermine the purposes of the MHLTA
¶44 Finally, I cannot hold that as a matter of law, applying the statute of frauds violates the purposes of the MHLTA. In many situations, it will in fact advance those purposes.
¶45 The MHLTA, like many statutes, serves more than one purpose. Little Mountain Estates Tenants Ass’n v. Little Mountain Estates MHC, LLC, 169 Wn.2d 265, 270, 236 P.3d 193 (2010). It protects tenants who require a stable, low-cost housing option, specifically including elderly and disabled individuals. Id. (citing RCW 59.22.010(2)). It also ensures that such housing exists in the first place by making it “economically feasible” to provide it—after all, if it were economically unfeasible to operate a mobile or manufactured home park where the MHLTA applies, few people would be able to benefit from its protections. Id. Both purposes could be severely undermined by making every specific provision of every MHLTA lease enforceable in perpetuity without the formality—particularly as applied to this case, acknowledged signatures—required for all other long-term encumbrances on real property.
¶46 From the perspective of economic feasibility for landlords, the statute of frauds provides stability by ensuring the enforceability of formalized, long-term arrangements and provides flexibility by preserving the option of less formal, shorter-term arrangements that can be adjusted to allow economic viability in the face of changing conditions. Of course, if a landlord drafts a long-term lease and then seeks to avoid honoring that lease because it *724violates the statute of frauds,.the MHLTA’s “obligation of good faith” would be implicated.13 RCW 59.20.020.
¶47 From the perspective of tenant protection, the statute of frauds’ requirement of an acknowledged signature is not an empty formality or a bureaucratic hoop to jump through. It requires an authorized, uninterested third party to certify that the person to be bound by a contract is (1) the person who actually signs it and (2) entering the contract “freely and voluntarily.” RCW 64.08.050; see also RCW 42.44.010(4) (defining “acknowledgement” as “a statement by a person that the person has executed an instrument as the person’s free and voluntary act”). A public official who is authorized to take acknowledged signatures has the duty to prevent forgery and to ensure that the person signing the contract is not acting under duress, coercion, mental incapacity, or some other incompetency. See, e.g., RCW 42.44-.080(2), .160; Werner v. Werner, 84 Wn.2d 360, 366-67 & n.1, 526 P.2d 370 (1974); Jackson v. Tatebo, 3 Wash. 456, 462-65, 28 R 916 (1892). A private landlord with a direct pecuniary interest does not necessarily have such an incentive—it is much easier to obtain a favorable agreement with an identity thief or a person without the capacity to understand the contract’s terms or implications. A particularly dishonest landlord might even add or modify terms to the lease after the tenant has signed it in an effort to enforce a different agreement from the one that the tenant thought she was entering into. See Lohnes v. Meenk Lumber Co., 18 Wn.2d 251, 252-54, 138 P.2d 885 (1943). With RCW 59.04-.010, the legislature determined that the risk of such un*725scrupulous behavior was acceptable for leases that did not . exceed one year, but not beyond that.
¶48 In light of the fact that MHLTA-controlled lots are often occupied by “the low income, elderly, poor and infirmed,” RCW 59.22.010(l)(a), the risk of an identity thief or unscrupulous landlord fraudulently locking a tenant into an unfavorable lease is even greater in this context than it may be in others. This risk is all the more unacceptable given that many MHLTA leases purport to bind the tenant for decades to come. See also RCW 59.20.090(4)(a) (If a tenant must terminate a rental agreement early due to a change in employment, and after “due diligence and reasonable effort” the landlord cannot find a new tenant “at a fair rental . . . the tenant shall remain liable for the rental specified in the rental agreement until the lot is rented or the original term ends”). There is no evidence that Tison’s signature was forged or involuntary, but by shaping the law to fit her specific circumstances, the majority places untold numbers of others at risk.14
CONCLUSION
¶49 It is the legislature, not the court, that must strike the balance between the benefits and burdens of applying the general tenancy statute of frauds to MHLTA leases. The legislature struck that balance in favor of applying it. Because Tison’s lease does not comply with the statute of frauds, its specific provisions are enforceable only for the presumptive one-year term applicable to all MHLTA leases. I respectfully dissent.
Madsen, C.J., and Stephens and Gordon McCloud, JJ., concur with Yu, J.

 Encumbrances on real estate normally must be by deed, and “[a] lease is an [e]neumbrance.” Richards v. Redelsheimer, 36 Wash. 325, 329, 78 P. 934 (1904). RCW 59.04.010 provides an exception (not a replacement) for leases of one year or less. Id. at 331.


 Tison’s assertion that “landlords typically do not leave room for any such acknowledgment on the standard rental agreement forms provided by the Manufactured Housing Communities of Washington” apparently relies on factual information outside the record. Suppl. Br. of Resp’t at 8. Moreover, Tison’s argument ignores the fact that acknowledgement may be either “written upon or annexed to the instrument acknowledged.” RCW 64.08.050 (emphasis added). Finally, the preprinted lease form in this case did not include any terms over one year, and even if it did, an industry cannot override legislation by simply ignoring it in practice.


 If applying the statute of frauds would be inequitable based on the facts presented, the proper approach is to apply the doctrine of part performance. See Berg v. Ting, 125 Wn.2d 544, 555-56, 559, 886 P.2d 564 (1995). Determining whether part performance applies would require a remand for additional fact-finding on whether any checks at the lower rent were accepted by Western Plaza LLC. See majority at 706 & n.4.